Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/27/2019 are being considered by the examiner.
Drawings
The Drawings submitted on 2/27/2019 has been received.
Allowable Subject Matter
Claims 1-14 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant claims are to a method and product of a fuel cell system comprising a fuel cell that includes a membrane-electrode assembly, the membrane- electrode assembly including an electrolyte membrane, and an anode catalyst layer and a cathode catalyst layer sandwiching the electrolyte membrane, an impedance measuring device that measures alternating-current impedance 10of the fuel cell when an alternating-current voltage is applied to the fuel cell, an impedance acquisition unit configured to obtain a first imaginary part value of the alternating-current impedance of the fuel cell measured by the impedance measuring device when an alternating-current voltage with a fixed 2 < 500 15[Hz x m2] is applied to the fuel cell in a state where a relative humidity of the membrane-electrode assembly is 20% or greater. A fuel gas is present and an oxidant gas is absent in the anode catalyst layer and the cathode catalyst layer and a metal ion estimation unit configured to estimate a content of metal ions in 20the electrolyte membrane on a basis of the first imaginary part value of the alternating- current impedance obtained by the impedance acquisition unit.
The prior art US Publication 2017/0104231 to Jomori reference discloses a fuel cell system comprising a processing unit configured to perform an activation process of temporarily reducing a cathode potential of a single fuel cell to a target potential for a duration time at a processing frequency, a cationic impurity amount estimating unit configured to estimate an amount of cationic impurities included in an electrolyte membrane of the single fuel cell. A process degree determining unit configured to determine, when the amount of cationic impurities is large, a degree of the activation process which is higher than that determined when the amount of cationic impurities is small by performing an action of increasing the processing frequency.  However, the Jomori reference does not disclose, nearly disclose or provide motivation to modify the fuel cell system to comprise an impedance acquisition unit configured to obtain a first imaginary part value of the alternating-current impedance of the fuel cell measured by the impedance measuring device when an alternating-current voltage with a fixed frequency satisfying Fixed frequency [Hz] x (Thickness of the electrolyte membrane [ m])2 < 500 15[Hz x m2] is applied to the fuel cell in a state where a relative humidity of the membrane-electrode assembly is 20% or greater. A fuel gas is present and an oxidant 
The prior art JP 2009-238650 to Asao reference discloses a fuel cell system comprising n AC impedance measurement unit for measuring the AC impedance of the electrochemical device, a frequency acquisition unit that determines a plurality of maximum values of an imaginary component of the alternating current impedance with respect to an applied frequency of the alternating current applied during measurement, and acquires a plurality of maximum frequencies corresponding to the plurality of maximum values. The battery degradation due to material transport delay can be determined from the frequency spectrum of the imaginary part of the complex impedance. However, the Asao reference does not disclose, nearly disclose or provide motivation to provide a fuel cell comprising  an impedance acquisition unit configured to obtain a first imaginary part value of the alternating-current impedance of the fuel cell measured by the impedance measuring device when an alternating-current voltage with a fixed frequency satisfying Fixed frequency [Hz] x (Thickness of the electrolyte membrane [ m])2 < 500 15[Hz x m2] is applied to the fuel cell in a state where a relative humidity of the membrane-electrode assembly is 20% or greater. A fuel gas is present and an oxidant gas is absent in the anode catalyst layer and the cathode catalyst layer and a metal ion estimation unit configured to estimate a content of metal ions in 20the electrolyte membrane on a basis of the first imaginary part value of the alternating- current impedance obtained by the impedance acquisition unit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725